DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 7 March 2022 is hereby acknowledged. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amanda Prose on 26 May 2022.
The application has been amended as follows: 
In claim 1, replace the last four lines with the following:
“wherein a content of wax other than the polyethylene wax and the carnauba wax in the second coating film is 0.7% by mass or less,
wherein post-lubrication, which includes a petrolatum wax, on the second coating film is 10 mg/m2 or less in amount, and
wherein either the first coating film or the second coating film or both the first coating film and the second coating film include(s), as the wax other than the polyethylene wax and the carnauba wax, one or more waxes selected from a petrolatum wax, a synthetic wax, a plant wax, and an animal wax.”

Cancel claims 4, 9, and 10.
Allowable Subject Matter
Claims 1-3, 5-8, 11, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, including JP 2007-245536 A, while teaching aluminum can coating, including using equal amounts of polyethylene wax, carnauba wax, and lanolin, does not provide sufficient guidance to provide the coated sheet having the specific composition on both sides, where at least one of the sides includes the recited amount of wax other than polyethylene or carnauba wax.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764